Citation Nr: 1635646	
Decision Date: 09/12/16    Archive Date: 09/20/16

DOCKET NO.  10-10 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a rating in excess of 30 percent for tinea corporis and epidermophytosis of the feet. 


REPRESENTATION

Veteran represented by:	Robert W. Gillikin, Attorney at Law


ATTORNEY FOR THE BOARD

K. Kardian, Associate Counsel






INTRODUCTION

The Veteran served on active duty from July 1970 to January 1972.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2009 rating decision, of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

When a Veteran files a claim for an increased rating, he is presumed to be seeking the maximum benefit under any applicable theory, including total disability rating based on individual unemployability (TDIU) and special monthly compensation (SMC). See Rice v. Shinseki, 22 Vet. App. 447; see also, Akles v. Derwinski, 1 Vet. App. 118 (1991). The evidence of record does not illustrate evidence of unemployability, nor has the Veteran alleged that his service-connected disability renders him unable to obtain or maintain substantially gainful employment. 

The Board has reviewed the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.


FINDING OF FACT

Tinea corporis and epidermophytosis of the feet has been manifested by scaling, cracking, bleeding and peeling of the skin, affecting at least 5 but no more than 20 percent of the entire body or exposed areas; and constant or near constant use of systemic therapy such as corticosteroids or other immunosuppressive drugs were not required.





CONCLUSION OF LAW

The criteria for an increased rating in excess of 30 percent for service-connected tinea corporis and epidermophytosis have not been met. 38 U.S.C.A. §§ 1155, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.7, 4.118, Diagnostic Codes 7813-7806 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Compliance with Prior Remand

The case was previously before the Board in September 2012, and was remanded to obtain outstanding private medical records, outstanding VA medical records and provide a VA examination to determine the current level of severity of the Veteran's tinea corporis and epidermophytosis of the feet.  The Veteran was notified in November 2012, to provide authorization for release of identified private treatment records from Dr. D.S.H., and prior employers A.T. and Radford Army Ammunition Plant. See November 1, 2012 VA correspondence. VA treatment records from Salem VAMC from 2004 forward and from Richmond VAMC from 2012 forward have been associated with the claims file. A VA examination and opinion were provided in December 2015 and March 2016. The Board finds there has been substantial compliance with the prior remand directives. See Stegall v. West, 11 Vet. App. 268, 271 (1998).

II. Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

In a September 2008 pre-rating letter, the RO notified the Veteran of the evidence needed to substantiate the claim for increased rating. This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that he would provide. Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The RO associated the Veteran's service treatment records (STRs) and VA treatment records with the claims file. All private treatment records either identified and authorized for release or submitted by the Veteran have been associated with the claims file. 

The Board notes, as discussed above the Veteran highlighted potentially relevant private treatment records in correspondence noting private treatment with Dr. D.S.H. and through his employment with A.T. and Radford Army Ammunition Plant. As a result of the September 2012 Board remand, notice and authorization to obtain these identified private treatment records was provided to the Veteran in November 2012. See November 1, 2012 VA Correspondence. The Veteran failed to provide signed authorizations for these providers.  As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records. VA's duty to assist is not a one way street. 38 C.F.R. § 3.159(c)(1)(i), (2)(i); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). Without an authorized release, which the Veteran failed to provide, VA could not attempt to obtain the private treatment records. 38 C.F.R. § 3.159(c). 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4). In this case, the Veteran was provided with VA examinations in October 2008, June 2011, and December 2015. The VA examinations in October 2008, June 2011, and December 2015 were all adequate. The examiners noted the Veteran's subjective reports of the symptoms he experiences, as well as a history of his skin disability, conducted a thorough review of the claims file, and provided objective and thorough medical examinations. Based on the foregoing, the Board finds the examination reports to be thorough, complete, and a sufficient basis upon which to reach a decision on the Veteran's claim for an increased rating for his service-connected tinea corporis and epidermophytosis. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Since the VA examination in December 2015, there has been no allegation of the Veteran's tinea corporis and epidermophytosis worsening. 

Since VA has obtained all relevant identified records and provided adequate medical examinations, its duty to assist in this case is satisfied.

III. Rating

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history. 38 C.F.R. § 4.1 (2013); Peyton v. Derwinski, 1 Vet. App. 282 (1991). 

Separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be staged. Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings. Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). Here, tinea corporis and epidermophytosis has not materially changed and a uniform evaluation is warranted.  

If the evidence for and against a claim is in equipoise, the claim will be granted. 38 C.F.R. § 4.3 (2013). A claim will be denied only if the preponderance of the evidence is against the claim. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3. Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of the symptomatology of the other condition. 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

IV. Analysis

The Veteran contends he is entitled to an increased rating for his service-connected tinea corporis and epidermophytosis, currently rated as 30 percent disabling. His rating was established pursuant to 38 C.F.R. § 4.118, Diagnostic Codes 7813-7806. Pursuant to 38 C.F.R. § 4.27, hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned. As addressed below, the Board finds that the preponderance of the evidence is against finding that the Veteran's tinea corporis and epidermophytosis more nearly approximates the level of severity contemplated by a higher rating at any point during the appeal. 

Diagnostic Code 7813 pertains to dermatophytosis, which is in turn rated as disfigurement of the head, face, or neck under Diagnostic Code 7800, scars, under Diagnostic Code 7801-7805, or dermatitis, under Diagnostic Code 7806, depending upon the predominant disability.

Diagnostic Code 7800 provides that the 8 characteristics of disfigurement, for purposes of rating under 38 C.F.R. § 4.118, are the following: scar is 5 or more inches (13 or more centimeters) in length; scar is at least one-quarter inch (0.6 cm.) wide at the widest part; surface contour of scar is elevated or depressed on palpation; scar is adherent to underlying tissue; skin is hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); skin texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); underlying soft tissue is missing in an area exceeding six square inches (39 sq. cm.); and skin is indurated and inflexible in an area exceeding six square inches (39 sq. cm.).

Diagnostic Code 7800 provides that a skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement, is rated 30 percent disabling. A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement, is rated 50 percent disabling. A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement, is rated 80 percent disabling. 38 C.F.R. § 4.118, Diagnostic Code 7800.

Diagnostic Code 7801 provides ratings for scars, other than the head, face, or neck, that are deep or that cause limited motion. Scars in an area or areas exceeding 144 square inches (929 sq. cm.) are rated 40 percent disabling. Note (1) to Diagnostic Code 7801 provides that a deep scar is one associated with underlying soft tissue damage. 38 C.F.R. § 4.118, Diagnostic Code 7801.

Diagnostic Code 7802 provides ratings for scars, other than the head, face, or neck, that are superficial or that do not cause limited motion. Superficial scars that do not cause limited motion, in an area or areas of 144 square inches (929 sq. cm.) or greater, are rated 10 percent disabling. Diagnostic Code 7802 provides that a superficial scar is one not associated with underlying soft tissue damage. 38 C.F.R. § 4.118, Diagnostic Code 7802.

Diagnostic Code 7804 pertains to unstable or painful scars. Five or more scars that are unstable or painful are 30 percent disabling. This is the highest rating available under this Diagnostic Code. Diagnostic Code 7804 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar. 38 C.F.R. § 4.118, Diagnostic Code 7804.

Diagnostic Code 7805 provides that any other scars (including linear scars) and other disabling effects of scars should be evaluated even if not considered in a rating provided under diagnostic codes 7800-04 under an appropriate diagnostic code. 38 C.F.R. § 4.118, Diagnostic Code 7805.

Under Diagnostic Code 7806, for dermatitis or eczema, the predominant disability, a 30 percent rating is warranted for a skin disorder that affects 20 to 40 percent of the entire body or 20 to 40 percent of the exposed areas, or that requires systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of 6 weeks or more, but not constantly, during the past 12-month period. A 60 percent rating is warranted for a skin disorder that affects more than 40 percent of the entire body or more than 40 percent of the exposed areas, or that requires constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs during the past 12-month period.

The Veteran has reported that over 40 percent of his body is affected by his tinea corporis and epidermophytosis, including his face, arms, feet, and legs, and that he has been prescribed ongoing medications, including topical ointment and creams. See January 28, 2013 correspondence. The Veteran has also reported a loss of pigmentation of his skin, ongoing rashes, lesions, warts, white spots and fungus on his feet. See July 25, 2013 letter. All of which the Veteran is competent to report. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Turning to the medical evidence, the Veteran was afforded a VA examination in October 2008. The examiner noted the Veteran reported intermittent symptoms which have been constant over the last 7 months. See October 2008 VA examination. The examiner noted the Veteran's symptoms included itching, ongoing rashes, and scaling of the skin. The examiner noted the total percentage of exposed areas was 2 percent and 12 percent of the entire body was affected. The examiner noted a diagnosis of tinea corporis and epidermophytosis of both feet and surgical removal of toenails. Id.

The Veteran was afforded a second VA examination in June 2011. The examiner noted a diagnosis of tinea corporis and epidermophytosis. The Veteran's symptoms included dry, cracking and scaling skin on the feet and legs. See June 2011 VA examination. The examiner noted in the past 12-months treatment had included near constant use of systemic treatments and topical medications. The systemic medication prescribed was the antiviral acyclovir. The examiner noted a review of the Veteran's treatment records report he was prescribed the systemic medication, acyclovir for treatment of herpes simplex, not tinea corporis and epidermophytosis of the feet. The Veteran also reported using topical treatments none of which are a corticosteroid or immunosuppressive. The examiner noted the total body area affected was greater than 5 percent but less than 20 percent. Id.  

The Veteran was afforded a third VA examination in December 2015. The examiner noted the Veteran reported symptoms of skin building up between his toes, bleeding, peeling and cracking of the feet, making walking difficult at times. See December 2015 VA examination. The examiner noted dry, scaly skin on the Veteran's feet including the soles, which was consistent with his bilateral foot epidermophytosis. Areas of tinea corporis were not seen on the examination, and the examiner noted the Veteran's symptoms of tinea corporis vary over time and lack consistency. The examiner noted in the past 12-months treatment included topical corticosteroids that were used for 6 weeks or more, but not constant. It was noted, that the use of topical treatment has been intermittent. The examiner noted the Veteran's tinea corporis and epidermophytosis affected  less than 5 percent of the total body area. 

The examiner also noted the Veteran has additional ongoing skin disabilities which are less likely than not related to his service-connected tinea corporis and epidermophytosis. The examiner noted prior treatment for the following skin disorders and their current diagnoses: eyelid lesions, examination supported a current diagnosis of seborrheic keratosis; basal cell carcinoma, which was not supported in a current physical examination; actinic keratosis, examination supported a current diagnosis of actinic keratosis; solar lentigines, examination supported a current diagnosis of solar lentigines; capillary hemangioma, examination did not support a current diagnosis of capillary hemangioma; compound nevi, examination supported a current diagnosis of compound nevi; stucco keratosis, examination supported a current diagnosis of stucco keratosis; nummular dermatitis of hip, examination supported a current diagnosis of nummular dermatitis of the hips and lower legs; herpes simplex virus, examination did not support a current diagnosis of herpes simplex lesions; and vitiligo, examination supported a current diagnosis of hypopigmentation. 

The examiner noted a thorough review of current medical literature in making these diagnoses. The examiner noted that the Veteran's dermatophytosis is used to describe a group of common fungal infections which are caused by specific dermatophytes (fungi). Tinea corporis is a fungal skin infection affecting the body other than the feet, groin, face or hands. The most common cause of tinea corporis is an infection by a dermatophyte (a fungal organism). These infections are limited to the superficial layers of the skin. The examiner found that the Veteran's above noted skin disorders are less likely than not related to his current service-connected tinea corporis and epidermophytosis. Skin disorders have a specific etiology, and medical literature supports that tinea corporis and epidermophytosis are both skin infections, from the same organism. Further, a review of the medical literature does not support that having a fungal skin condition, as tinea corporis or dermatophytosis causes another one of the Veteran's listed skin disorders. The examiner noted these skin conditions have a specific etiology that does not involve infection by a fungal organism, and the Veteran has multiple, discrete skin disorders, which are not related to each other. 

Finally, the examiner noted that the Veteran's tinea corporis and epidermophytosis potentially impacts his ability to stand and walk, in particular during flare-ups the Veteran would have difficulty maintaining a standing position or walking. Id. 

VA and private treatment records from this period have been associated with the claims file. Treatment records reflect continued complaints of skin conditions consistent with actinic keratosis and vitiligo, and the Veteran was continued on topical medications for such. See February 19, 2013 Dermatology Clinic Note. A dermatology follow-up noted continued treatment and follow-up for rosacea, vitiligo, and actinic keratosis. Continued treatment and care of the Veteran's tinea corporis and epidermophytosis is also noted and the Veteran continued to be prescribed topical antifungal creams and reported ongoing discomfort and pain in his feet. See June 10, 2009 Podiatry Outpatient Note. VA treatment records note ongoing treatment with an immunosuppressant. 

Based on a review of all the evidence of record, the Board finds that a rating in excess of 30 percent for the Veteran's service-connected tinea corporis and epidermophytosis under Diagnostic Codes 7813-7806, is not warranted. The evidence shows the Veteran continues to have a diagnosis of tinea corporis and epidermophytosis of the feet with symptoms including pain, rashes on his feet, bleeding, peeling and cracking, which make walking difficult at times, and such approximate the criteria for a 30 percent rating under Diagnostic Code 7806. The Veteran has been treated with corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more, but not constantly, during the past 12-month period. At no point during the period of appeal, has the Veteran's service-connected tinea corporis and epidermophytosis been shown to warrant a higher schedular evaluation. 

Assignment of the next higher schedular evaluation of 60 percent is not warranted at the present time as the evidence does not demonstrate that the Veteran's tinea corporis and epidermophytosis was manifested at any point during the pendency of the claim by constant or near constant systemic therapy such as use of corticosteroids or other immunosuppressive drugs during the past 12-month period. The Board notes, that the June 2011 VA examiner reported the Veteran was treated with systemic therapy constantly or near constantly, with acyclovir, which was prescribed and used for treatment of herpes simplex, not tinea corporis and epidermophytosis of the feet. VA treatment records note ongoing continuous systemic treatment for recurrent herpes simplex infection. See July 23, 2009 Dermatology Consult. Further, the Veteran's tinea corporis and epidermophytosis did not affect at least 40 percent of the total area or total exposed area of his body.  The examiner noted the total body area affected was greater than 5 percent but less than 20 percent. The VA examination in December 2015, noted the Veteran's tinea corporis and epidermophytosis affected about 2 percent of the total body area. 

Findings from the VA examinations are consistent with the VA and private treatment records which show the Veteran's tinea corporis and epidermophytosis affects his feet, and legs. Although the Veteran notes that over 40 percent of his body is affected and should warrant a higher rating, as discussed above the Veteran's tinea corporis and epidermophytosis has only affected less than 20 percent of the total body area during the period on appeal.  The Board finds the assessment of the medical professional to be far more probative and more credible than the Veteran's assessment as to area of coverage. Further, the VA examiner in December 2015 discussed at length the Veteran's service-connected tinea corporis and epidermophytosis and distinguished his additional unrelated skin disabilities. The evidence of record does not show that the Veteran's tinea corporis and epidermophytosis has ever affected more than 20 percent of the entire body or more than 20 percent of exposed areas affected. Therefore, the Veteran does not warrant a higher rating based on the total body area affected. Nor, does the evidence show treatment with constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs during the past 12-month period. Treatment records note that the Veteran's use of systemic therapy reflects periods of flare-ups. Therefore, the Veteran does not warrant a higher rating based on constant or near-constant use of systemic therapy.

In finding that the Veteran's tinea corporis and epidermophytosis does not warrant a higher rating, the Board has considered the Court's recent decision of Johnson v. McDonald, No. 14-2778 (U.S. Vet. App. March 1, 2016) in which the Court held that topical corticosteroids are contemplated by Diagnostic Code 7806. In this case, as discussed above, the Board notes the Veteran's use of corticosteroids which has not been constant or near constant use, is not sufficient for a higher 60 percent rating.

In conclusion, all potentially applicable Diagnostic Codes have been considered. See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). The preponderance of the evidence is against finding an increased rating in excess of 30 percent for the Veteran's service-connected tinea corporis and epidermophytosis is warranted.  As such, the benefit-of-the-doubt doctrine is inapplicable. 38 C.F.R. § 4.3. For these reasons, the claim is denied.

IV. Extraschedular Ratings

Extraschedular consideration involves a three step analysis. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009). The first element requires a finding that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate." See id. at 115. In order to determine whether a disability is "exceptional or unusual," there "must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability." Id.   "[I]f the [rating] criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, [and] the assigned schedular evaluation is, therefore adequate, and no referral is required." Id.  

The first Thun element is not satisfied here. The Veteran's tinea corporis and epidermophytosis has been manifested by scaling, cracking, bleeding and peeling of the skin, affecting at least 5 but no more than 20 percent of exposed areas; and constant or near constant use of systemic therapy such as corticosteroids or other immunosuppressive drugs was not required. These signs and symptoms, and their resulting impairment, are specifically contemplated by the rating schedule as part of the rating schedule for skin disabilities. See 38 C.F.R. § 4.118, Diagnostic Code 7806. 

In any event, the evidence does not reflect that there has been frequent hospitalization or that the Veteran's symptoms have otherwise rendered impractical the application of the regular schedular standards. Additionally, there is no indication that the Veteran's tinea corporis, and epidermophytosis, standing alone, had an impact on his employment beyond that which is contemplated by the rating criteria. Therefore, referral for consideration of extraschedular ratings for the Veteran's tinea corporis and epidermophytosis is not warranted. 38 C.F.R. § 3.321 (b)(1).

Finally, a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. Johnson v. McDonald, 762 F.3d 1362 (2014). In this case, the Veteran is only service-connected for tinea corporis and epidermophytosis, bilateral feet (30 percent). The Veteran has not alleged that his service-connected disability combines to result in additional disability or symptomatology that is not already contemplated by the rating criteria.


ORDER

Entitlement to an increased rating in excess of 30 percent for tinea corporis and epidermophytosis is denied. 



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


